Exhibit 10.13(g)
DECLARATION OF TRUST
THE TRW RETIREMENT BENEFIT PLAN
THIS DECLARATION OF TRUST is made the 1 day of November 2010
BETWEEN

(1)   TRW Automotive Inc. whose registered office is situated at 12001 Tech
Centre Drive, Livonia, Michigan 48150, United States of America (hereinafter
called “the Company”) of the one part; and

(2)   Barclays Wealth Trustees (Guernsey) Limited whose registered office is
situated at Regency Court, Glategny Esplanade, St Peter Port, Guernsey, GY1 3ST,
(hereinafter called “the Original Trustee”) of the other part.

WHEREAS

(A)   The Company has determined to establish under an irrevocable trust with
effect from the date first before written, a retirement benefits scheme to be
known as The TRW Retirement Benefit Plan (the “Plan”) for the benefit of the
employees and former employees of the Company and its subsidiaries and members
of their families.

(B)   All benefits provided under the Plan will be administered by the Trustees
in accordance with this Declaration of Trust.

(C)   The Company has requested the Original Trustee to act as the first trustee
of the Plan and the Original Trustee has consented so to act. Accordingly the
Company has paid the sum of £100 to the Original Trustee to hold upon this
trust.

 



--------------------------------------------------------------------------------



 



NOW THEREFORE IT IS HEREBY DECLARED as follows:-
PART 1 — ESTABLISHMENT OF THE PLAN

  1.   Interpretation

    The words and expressions used in this Declaration of Trust shall unless the
context otherwise requires bear the respective meanings given to them in Part 3
of the Plan.

  2.   Objects and constitution of the plan and the Plan Fund     2.1   The Plan
shall be governed by this Declaration of Trust and the provisions set out
herein.     2.2   The Plan Fund shall be vested in the Trustees to be held by
them upon trust to apply it in or towards providing Retirement Benefits to
Employees and former Employees of the Employing Companies in accordance with the
provisions of this Declaration of Trust.     2.3   Subject always to Clause 18
of Part 1 below, the Trustee shall hold the Plan Fund and the income thereof
upon such trusts whatsoever with and subject to such powers and provisions
whatsoever and by whomsoever exercisable in favour or for the benefit of all or
any one or more of the Beneficiaries as the Trustee may by instrument revocable
during the Trust Period or irrevocable and executed at any time or times during
the Trust Period in its absolute discretion appoint.     2.4   Notwithstanding
any other provision of this Declaration of Trust, should there be any change in
tax legislation or Her Majesty’s Revenue & Customs practice which adversely
effects the tax treatment of either the Company, the UK Company or any
Beneficiary then all parties to this Declaration of Trust hereby agree that this
Declaration of Trust may be revoked by agreement of all parties to the
Declaration of Trust and in the case of such revocation the Plan Fund and the
income thereof, shall, notwithstanding any provision of Part 2 of this
Declaration of Trust, be held by the Trustees on trust to distribute the same
(within the period of six months following such revocation) between such one or
more of the Beneficiaries and in such proportions as the Trustee shall in its
absolute discretion determine subject to any tax withholdings required by law.

 



--------------------------------------------------------------------------------



 



  3.   Funding

    It is intended that the moneys necessary for the purposes of the Plan may be
provided (but under no obligation to do so) by contributions to be made by the
Company (or such other person or persons as nominated by the Company) in respect
of the employees and former employees and members of their families and that
such contributions together with the income arising therefrom shall be available
for the purposes of the Plan.

  4.   Trusts of income and capital during the Trust Period

  4.1   Subject always to any provision in Part 2 of this Declaration of Trust
(and subject always to Clause 18 of Part 1 below) the Trustee shall during the
Trust Period hold the Plan Fund and the income thereof as follows:

  4.1.1   the Trustee shall have the power to pay or apply all or any part of
parts of the income of the Plan Fund to or for the benefit of all or any one or
more Beneficiaries in such shares and in such manner generally as the Trustee
may in its absolute discretion think fit;

  4.1.2   any income which is not paid or applied as aforesaid shall be
accumulated so as to become part of the capital of the Plan Fund;

  4.1.3   the Trustee shall so far as possible keep the income separate from the
capital of the Plan Fund and for the avoidance of doubt keep any accumulated
income separate from the capital (but the Trustee shall not be required to keep
income from capital consisting of accumulated income separate from such
capital); and

  4.1.4   the Trustee shall also so far as possible pay all expenses (other than
expenses consisting of the acquisition or improvement of trust property) of an
income or capital nature out of the income and shall keep a record of all such
payments.

  4.2   Subject always to any provision in Part 2 of this Declaration of Trust
(and subject always to Clause 18 of Part 1 below) the Trustee shall have power
to pay or apply all or any part or parts of the capital of the Plan Fund to or
for the benefit of all or any one or more of the Beneficiaries in such shares
and in such manner generally as the Trustee may in its absolute discretion think
fit.

 



--------------------------------------------------------------------------------



 



  5.   Ultimate default trust

    Subject to and in default of the foregoing trusts powers and provisions the
Trustee shall hold the Plan Fund and the income thereof upon trust for such
Charity or Charities and in such shares if more than one as the Trustee may
before the end of the Trust Period determine and in default of such
determination upon trust for charitable purposes generally.

  6.   Segregation of the Plan Fund

      Notwithstanding the foregoing provisions of this Trust the Trustees shall
hold all sums contributed by a particular company (together with the property
and monies from time to time representing the same and the income thereof)
separate from all sums contributed by any other company.

  7.   Administration vested in the Trustees

  7.1   Administration vested in Trustees The administration and management of
the Plan and the Plan Fund shall be vested in the Trustees.

  7.2   Costs and Expenses — Establishment All costs and expenses of instituting
and establishing the Plan shall be borne by the Company.

  7.3   Cost and Expenses — Administration All costs and expenses of managing
and administering the Plan shall unless otherwise agreed by the Trustees and the
Company shall be borne by the Trustees and shall be paid out of the Plan Fund.

  8.   Appointment and removal of Trustees

  8.1   Appointment of new and additional Trustees The power to appoint new and
additional trustees of this Trust shall be vested in the UK Company. No new or
additional trustee shall be appointed unless such trustee agrees to be bound by
the provisions of this Declaration of Trust as if it were named as a party to
this Declaration of Trust.

 



--------------------------------------------------------------------------------



 



  8.2   Retirement of Trustees The Trustee (from time to time) may at any time
retire by giving not less than thirty days’ notice in writing to the Company
that they wish to retire from the trusts of this Trust (and so that if after
such retirement there shall be no continuing Trustee the Trustee shall at the
same time as such retirement is effected appoint a new Trustee or Trustees in
their place) PROVIDED THAT no Trustee shall be personally liable for acting as a
Trustee after the date upon which he has retired but prior to actual receipt of
notice by him of such retirement and he shall continue to be entitled to
remuneration and the indemnity contained in this Declaration of Trust conferred
on the Trustees until all trust assets have been transferred to the new or
continuing Trustees.

  8.3   Appointment of corporate body The Trustees may be constituted by a sole
corporate body (whether or not that body is a trust corporation).

  8.4   Number of Trustees The number of Trustees shall be no fewer than five
unless a corporate body is appointed as a sole Trustee of the Plan.

  8.5   Offshore Trustees A person may not be appointed as Trustee unless that
person is not resident in the United Kingdom and PROVIDED THAT at no time shall
a Member be a Trustee.

  9.   Exclusion of liability

  9.1   No Trustee shall be liable for any loss or damage which may happen to
the Plan Fund or the income thereof arising from any improper investment or
purchase made by him, or any agent employed by him, in good faith or for the
negligence or fraud of any agent employed by him or by any other trustee of the
Trust although his employment was not strictly necessary or expedient or by
reason of any mistake or omission made in good faith by any trustee of the Trust
or of any other matter or things except fraud wilful misconduct or negligence on
the part of the Trustee who is sought to be made liable.

  9.2   Subject always to Clause 9.1, following a transfer pursuant to the terms
of this Trust to any person of the whole or any part of the Plan Fund, the
Trustees shall be discharged from any further liability that may arise in
relation to any event that occurs after such transfer has occurred in respect of
that part of the Plan Fund that has been transferred. For the

 



--------------------------------------------------------------------------------



 



      avoidance of doubt the Trustees will not be discharged from any liability
under this Clause 9.2 which arises in respect of an event which occurred prior
to the transfer of any part of the Plan Fund but in respect of which the
liability on the part of the Plan Fund so transferred crystallises or accrues
after such transfer has occurred.

  9.3   The Trustees shall not incur any liability whatsoever arising from:

  9.3.1   anything done or omitted in conformity with any advice given or
purporting to have been given by any adviser or manager appointed or employed by
the Trustees in connection with the Trust or the delegation to any such adviser
or manager of all or any of the Trustees’ powers and discretions; or     9.3.2  
the Trustees having made investments or otherwise in any manner whatsoever
having acted in accordance with recommendations of the Company.

  9.4   Every discretion or power (including any power of appointment or power
of revocation) conferred on the Trustees by this Declaration of Trust or by law
shall be an absolute and uncontrolled discretion or power and no Trustee hereof
shall be obliged to give any person beneficially interested hereunder any reason
or justification for nor be held liable for any loss or damage accruing as a
result of his concurring or refusing or failing to concur in any exercise of any
such discretion or power.

  10.   Corporate Trustee

  10.1   Any Trustee who shall be a company shall be entitled to act as a
Trustee on its usual terms and conditions in force from time to time including
(in addition to reimbursement of such company’s proper expenses costs and other
liabilities) the right to remuneration and the incidence thereof and in addition
such company or person connected with such company being a banker broker
investment adviser or engaged in any other profession business or trade may
without accounting for any resultant profit act in such capacity and perform any
service on behalf of the Trust and on the same terms as with a customer.

  10.2   Any Trustee or person connected with a Trustee who shall be a solicitor
advocate attorney or accountant or engaged in any other professional business or
trade shall be entitled to charge be reimbursed and be paid out of the Plan Fund
his usual professional or other

 



--------------------------------------------------------------------------------



 



      charges for work or business done or transacted or time expended by him or
his firm or any employee or partner of his in the execution of or otherwise in
relation to the Trust including acts which a Trustee not being in that or any
profession business or trade could have done.

  10.3   Nothing in this trust shall prevent any Trustee or any person connected
with a Trustee from contracting or entering into any financial banking or other
transaction with the Trustees or any company or body any of whose shares or
securities form part of the Plan Fund or from being interested in any such
contract or transaction and the Trustees shall not be liable to account to any
person interested under the Trust for any profit or benefit made or derived by
the Trustees thereby or in connection therewith.

  11.   Trustee Indemnity

    The Company HEREBY COVENANTS that it will at all times keep the Trustees and
each of them saved harmless and indemnified against any costs expenses or
liabilities whatsoever (except any Trust Tax Liability which the Trustee is
responsible for solely by virtue of acting as Trustee of the Trust and only to
the extent that such liability is capable of being discharged at the expense of
the Plan Fund) to which they shall as trustees hereof be or become liable by
virtue of any act omission event or thing whatsoever (including without
prejudice to the generality of the foregoing the preparation of this Declaration
of Trust) unless such costs expenses or liabilities shall be attributable to
fraud or wilful misconduct or negligence on the part of the Trustee whom or
which it is sought to make liable.

  12.   Exclusion of the Company

    No provision of this Trust shall operate and no discretion or power
conferred upon the Trustees or any other person under this Trust or by law shall
be capable of being exercised in such manner as shall cause any part of the
capital or income of the Plan Fund to be distributed or lent to paid or applied
to or for the benefit of (whether directly or indirectly in any circumstances
whatsoever) the Employing Companies or any other person who has added property
to the Plan Fund.

 



--------------------------------------------------------------------------------



 



  13.   General Trustee powers for carrying out the purposes of the Plan

  13.1   The Trustees are hereby granted all such powers and discretions as they
may require to carry out the purposes of the Plan.     13.2   No discretion of
or exercise of a duty, power or discretion by the Trustee or any delegate of the
Trustee shall be invalidated or questioned on the grounds that any Trustee for
the time being of the Plan (or where a corporate trustee has been appointed as
Trustee, any director or officer thereof) has a direct or other personal
interest in the manner or result of such decision or of exercising such duty,
power or discretion.

  14.   Investment     14.1   Consent The Trustee is not obliged to consult with
the Company in respect of any investments that it proposes to make.     14.2  
General investment powers The whole or any part of the Plan Fund may be placed
on current or deposit account with a bank or building society in the names of
the Trustees or any Nominees or custodians and subject thereto and to the
provisions of Clause 14.3 of Part 1 shall be invested or applied in the name or
under the legal control of the Trustees in any form of investment which the
Trustees could make if they were absolutely and beneficially entitled to it or
in any form of investment which would be unavailable other than as a trustee of
a retirement benefits scheme or only available to them on less favourable terms
and may from time to time vary and transpose such investments as they think fit
    14.3   Special investment powers Subject to the provisions of Clause 14.4 of
Part 1 without prejudice to the generality of the above the Trustees or the
Nominees may:

  14.3.1   Nature of investment make investments and applications whether or not
they produce income and whether or not they are authorised by law for the
investment of trust moneys     14.3.2   Deposits make deposits at interest with
any bank or building society joint stock company or mutual or other society or
body of repute and standing, which carries on the business of banking or
insurance or bill discounting

 



--------------------------------------------------------------------------------



 



  14.3.3   Stocks trust funds etc apply or invest trust moneys in the
acquisition by purchase subscription or otherwise of such stocks trust funds
shares securities mortgages or other investments of property rights and
interests (real or personal) of whatsoever nature and wheresoever situate
(including shares or units of any investment trust unit trust or common
investment trust fund or other company association or body designed to provide a
spread of investments whether or not it is managed or administered by one of the
Trustees)     14.3.4   Underwriting underwrite sub-underwrite or guarantee the
subscription of any stocks trust funds shares securities or other investments  
  14.3.5   Development apply the moneys or other assets of the Plan Fund by way
of participation in any investment (whether income producing or not) or in the
acquisition and development of any interest in land or property jointly with any
party or parties whether the interest of the Trustees so acquired is that of
partners or of trustees holding the same upon trust for sale or otherwise
notwithstanding that the interest so acquired in any such investment or venture
may be a minority interest     14.3.6   Loans Subject to Clause 14.4 of Part 1
make secured or unsecured loans to persons or bodies corporate on such terms as
the Trustees may determine     14.3.7   Capital profit apply trust moneys in or
towards the acquisition of any article or commodity which the Trustees believe
is likely to realise capital profit     14.3.8   Loans to Trustees lend (with or
without security) to any body corporate which is for the time being a Trustee of
the Plan Fund and whose business comprises the business of banking without such
Trustee being liable to account for any profits made in respect thereof    
14.3.9   Joint Investment the Trustees may join with the trustees of any other
scheme for the provision of Retirement Benefits:

    14.3.9.1   in participating in any investment of any description
hereinbefore set out and the Trustees may hold or be entitled to such share of
any co-mixed or co-mingled investments as they agree with the trustees of any
such other scheme; or

 



--------------------------------------------------------------------------------



 



  14.3.9.2   in appointing a nominee to hold investments or engage in other
transactions and in order to do so may delegate and authorise the sub-delegation
of their powers of control over the investment of the Plan Fund set out in this
Clause 14.3.9.2 of Part 1.

  14.4   Loans to Member etc The Trustees shall not knowingly invest or apply
any part of the Plan Fund by way of loan to any Member or other person having a
contingent interest under the terms of the Plan by virtue of any Member.    
14.5   Proscribed Investments The Trustees shall not knowingly invest more than
5% of the Plan Fund in shares of the Company or of a Trustee or any company
connected therewith and other than in accordance with Clause 14.3.8 of Part 1
shall not lend to any such company any part of the Plan Fund; nor shall the
Trustees knowingly invest any part of the Plan Fund in any company connected
with any Member or connected with any other individual having a contingent
interest under the terms of the Plan by virtue of any Member. Notwithstanding
the foregoing, the Trustees shall be permitted to acquire or dispose of units in
a regulated or unregulated collective investment scheme, such as a mutual trust
fund or unit trust, either operated or advised by a company connected with the
Company.     14.6   Dividends The Trustee shall, unless otherwise agreed by the
UK Company, waive all rights to receive dividends payable in respect of any
shares that it holds in the Company or any Employing Company .     14.7  
Definitions For the purposes of Clause 14.5 of Part 1 a company is connected
with a Member or another individual if the Member either on his own or together
with the Member’s spouse or children can exercise the majority of the votes
attaching to the ordinary share capital of that company and “ordinary share
capital” shall have the same meaning as in section 832(1) Income and Corporation
Taxes Act 1988.     15.   Power to effect insurance policies     15.1  
Provision of benefits The Trustees may in their own name or that of any Nominees
effect deferred or immediate annuity policies life assurance policies retirement
endowment or sinking fund contracts or policies or make other suitable
arrangements with any one or

 



--------------------------------------------------------------------------------



 



      more insurance company society or institution for the provision of the
pensions or other benefits for which this Plan provides

  15.2   Power to Insure the Plan Fund

  15.2.1   Insure assets The Trustees shall have power to insure or procure the
insurance of any such assets of the Plan Fund as they think appropriate against
such risks and for such amounts as the Trustees shall in their absolute
discretion determine (whether as owners of any interest in such assets or as
occupier or otherwise) and may apply such part of the Plan Fund as is
appropriate in effecting or maintaining such insurance     15.2.2   Proceeds The
proceeds of any such insurance shall be held by the Trustees on trusts of the
Plan

  15.3   Dealings with contracts The Trustees shall be entitled to deal with any
such policies or contracts by way of surrender exchange mortgage or otherwise or
make such other arrangements in connection therewith as they shall think fit and
no insurance company or other society company or institution as aforesaid shall
in any case be concerned to enquire as to the object of such dealing or
arrangement     15.4   Power to effect indemnity insurance The Trustees may at
any time effect and maintain such professional indemnity insurance or other
types of insurance as they think appropriate in the course of administering the
Plan or protecting the Plan Fund and all premiums due in respect of such
insurance will be payable by the Trustees     15.5   Power to contract The
Trustees may at any time enter into a contract with any Employing Company
whereby in return for a contribution to the Plan Fund the Trustees agree to pay
the Employing Company an amount equivalent to all or any specified amount of any
Employer Social Security Liability that may from time to time arise

 



--------------------------------------------------------------------------------



 



    16.   Borrowing powers



  16.1   Borrowing The Trustees or with their prior written consent the
Investment Manager shall have power to borrow any moneys from time to time and
may also charge part of the Plan Fund with the due repayment and payment of
interest on any moneys so borrowed     16.2   Borrowed money part of Plan Fund
All moneys so borrowed or raised shall be treated in all respects as forming
part of the Plan Fund     16.3   Purposes of borrowing The Trustees or the
Investment Manager with their consent may apply the moneys so raised in any
manner which they in their absolute discretion think fit for the purposes of the
Plan and in particular without prejudice to the generality of the above may
exercise this power for the purpose of making additional investments to be held
as part of the Plan Fund for the purposes of the Plan     17. Minority or
incapacity of recipient If a person entitled to benefit under the Plan is a
minor or is in the opinion of the Trustees suffering from any physical or other
incapacity rendering him or her unable to manage his or her affairs or to give a
proper receipt the Trustees may at their discretion pay or direct the payment of
such benefit to any one or more dependants of such person or to any bank or
institution or other person or persons to be applied for his or her benefit and
payment duly made in good faith to any such dependant bank or institution or
other person or persons shall operate as a complete discharge to the Trustees or
company or body making payment for the money so paid.     18.   Limitation on
payments to participators     (a)   The purpose of this Clause 18 is to ensure
that Section 13 of the Inheritance Tax Act 1984 applies in any case where a
close company makes a disposition of property which becomes comprised in the
Plan Fund and the disposition would be a transfer of value for inheritance tax
purposes but for Section 13 of the Inheritance Tax Act 1984.     (b)  
Expressions used in this Clause 18 shall have the same meanings as they have for
the purposes of Section 13 of the Inheritance Tax Act 1984.     (c)   Subject
only to subclause (e) below, the property (including property representing the
same and any part(s) thereof) and the income thereof shall not be applicable at
any time

 



--------------------------------------------------------------------------------



 



      for the benefit of any person falling within subclause (d) below (being a
person who falls within Section 13(2) of the Inheritance Tax Act 1984 having
regard to Section 13(3) of the Inheritance Tax Act 1984).

  (d)   A person falls within this subclause if :

  (i)   he is a Participator in the close company; or     (ii)   he is a
Participator in any close company that has made a disposition of property which
became comprised in the Plan Fund and the disposition would have been a transfer
of value but for Section 13 of the Inheritance Tax Act 1984; or     (iii)   he
has been a Participator in any such close company as is mentioned in paragraphs
(i) or (ii) above at any time after, or during the 10 years before, the
disposition made by that company; or     (iv)   he is connected with any person
within paragraphs (i), (ii) or (iii) above.

      And a person is a “Participator” in a close company if he is a
participator who is beneficially entitled to, or to rights entitling him to
acquire, 5 per cent or more of, or any class of the shares comprised in, its
issued share capital, or if he is a participator who on a winding-up of the
company would be entitled to 5 per cent or more of its assets.

  (e)   The provisions of this Clause 18 shall not apply to prevent the exercise
of a power to make a payment which is the income of any person for any of the
purposes of income tax, or would be the income for any of those purposes of a
person not resident in the United Kingdom if he were so resident.     19.   Tax
and Social Security     19.1   Income tax and social security Subject always to
Clause 19.2 if any Employing Company or the Trustees are liable for any tax or
other fiscal impositions in any jurisdiction (including, but not limited to, any
income tax and/or employee’s social

 



--------------------------------------------------------------------------------



 



      security liability whether enforceable against the Trustees or not) upon
any payment or in respect of any part of the Plan Fund in respect of which the
Trustees are to make payment under this Plan the Trustees may deduct from such
payment an amount equal to such liability and retain the amount deducted in
order that the Trustee may pay an amount equal to the liability to the relevant
Employing Company to hold upon trust to pay the same to the appropriate
authorities or the Trustee may meet that liability directly with the appropriate
authority for and on behalf of the Employing Company. Where an Employing Company
may have such a liability but it has not yet been established the Trustees may
defer making all or part of the payment until it is established whether the
liability exists or not and if it does to what extent.

  19.2   Employer social security

  19.2.1   The Trustee promises to give the Company or the relevant Employing
Company full details of any proposed payment or other provision of Retirement
Benefits by the Trustee or otherwise out of the Trust which will or may give
rise to a Relevant Employer Social Security Liability in advance of such payment
or provision.     19.2.2   Where an Employer Social Security Liability arises on
a payment from the Plan Fund the Trustee shall not make any deduction for the
amount of such Relevant Employer Social Security Liability (in accordance with
Clause 19.1) from the payment.

  19.3   Trust Tax Liability In the event that the Trustee is liable to pay any
Trust Tax Liability the Trustee may use part of the Plan Fund to meet that
liability.     20.   Trustee’s duties     20.1   The Trustees shall make such
reports or returns as may be required by law by any taxation authority.

  20.1.1   Records of benefit entitlement The Trustees shall keep or cause to be
kept a record of all persons entitled or persons who in their opinion may become
entitled to benefit under the Plan and all debts withdrawals or other matters
necessary to be recorded for the proper administration and management of the
Plan and the Plan Fund

 



--------------------------------------------------------------------------------



 



  20.1.2   Records to be kept The Trustees shall keep or cause to be kept
records to show all dealings with the Plan Fund by them or by their authority
and shall subject the Plan to such actuarial investigation and report and to
such investigation by an auditor as are necessary to comply with any statutory
requirement in that regard applicable to the Plan. The Trustees shall in any
event whether or not statutorily required so to do provide any Member or any
Beneficiary in receipt of benefits under the Plan with a written statement of
the value of the Plan Fund at least once every twelve months

  20.2   The Trustees shall notify the Employing Company of the value and form
of any benefits provided in accordance with the terms of the Plan within five
working days of the date that any benefits are provided.     21.   Disputes    
21.1   Disputes and other questions arising

  21.1.1   Benefits and entitlements The Trustees shall (so far as the law
allows) have full power conclusively to determine whether or not any person is
entitled to any benefits under the Plan and the amount of any such benefit    
21.1.2   Matters of doubt The Trustees may conclusively determine all questions
and matters of doubt arising as far as the law allows under or in connection
with the Plan and the Plan Fund     21.1.3   Settling disputes The Trustees have
power to settle compromise or submit to arbitration any claims matters or things
relating in any way to the Plan or the Plan Fund or relating to any rights of
any Member

  22.   Delegation and Fees     22.1   Delegation

  22.1.1   Trustees power to delegate Without prejudice to all powers conferred
on trustees whether by statute or the general law the Trustees may at any time
or from time to time delegate (by power of attorney or otherwise) to any person
or

 



--------------------------------------------------------------------------------



 



      fluctuating body of persons (whether or not that person or one of those
persons is one of the Trustees) all or any of the powers and duties and
discretions vested in them by this Plan PROVIDED THAT:

  22.1.1.1   no powers relating to the winding-up of the Plan shall be delegated
under this Clause 22.1;     22.1.1.2   no powers or discretions shall be
delegated or sub-delegated to any Member of the Plan;     22.1.1.3   no powers
or discretions shall be delegated or sub-delegated to any person if such
delegation or sub-delegation would or may cause the trust to cease to satisfy
the requirements of Section 86 IHTA 1984; and     22.1.1.4   the exercise of
discretionary trusts and powers in relation to the Plan Fund which require or
empower the determination of a beneficial interest in the Trust may not be
delegated by the Trustees.

  22.1.2   Terms of delegation The terms and conditions on which the Trustees
delegate may be such as the Trustees think fit (including the power to
sub-delegate) and the Trustees shall not be bound to supervise the proceedings
of the delegate or the sub-delegate (as the case may be) and subject to the
terms of any agreement entered into in any particular case the Trustees may
revoke withdraw alter or vary such delegation or sub-delegation at any time and
without notice

  22.2   Operation of bank account The Trustees may from time to time in writing
authorise such persons as they shall think fit to draw cheques on any banking
account or to endorse cheques or to give receipts and discharges for any moneys
or other property payable transferable or deliverable to the Trustees and every
such receipt or discharge shall be as valid and effectual as if they were given
by the Trustees     22.3   Appointment of Investment Manager The Trustees may
delegate their powers of making and managing investments and of keeping a
register thereof to any person firm or company whom they consider competent for
this purpose (to act either alone or jointly with any other person or body) and
shall do so if the same is necessary to comply with the

 



--------------------------------------------------------------------------------



 



    requirements of any applicable legislation (including without limitation the
UK Financial Services and Markets Act 2000)

  22.4   Nominees The Trustees may permit the Plan Fund (or such part or parts
of it as appropriate) to be held in the name of Nominees or jointly in the names
of the Trustees and Nominees     22.5   Appointment of advisers The Trustees may
appoint obtain and act upon the advice of an actuary and any solicitor
accountant and other adviser upon such terms as the Trustees shall think fit    
22.6   Protection to person dealing No person dealing with a delegate or agent
of the Trustees shall be concerned to enquire whether any power purported to be
exercised by the delegate or agent is exercisable or whether the instrument
authorising the delegation or appointment of an agent is still in force unless
such person has received notice of revocation of the authorisation and in the
absence of fraud on the part of such person so dealing shall so far as regards
the safety and protection of such person be deemed to be within the powers of
the delegate or agent and to be valid and effectual accordingly     22.7   Fees
The Trustees may pay out of the Plan Fund to such delegate Investment Manager
Nominee or adviser such reasonable fees as the Trustees in their absolute
discretion think fit     23.   Amendment of Trust     23.1   The Trustees may at
any time alter or add to all or any of the provisions of this Declaration of
Trust in any respect whether or not such alteration or addition adversely
affects the interest of Beneficiaries PROVIDED THAT no such alteration or
addition:

  23.1.1   shall affect any vested interest in the Plan Fund or income thereof
subsisting prior to such alteration or addition;     23.1.2   may be made which
would have the effect of prejudicing the status of this Trust as a trust
satisfying the conditions set out in Section 86 of the Inheritance Tax Act 1984;

 



--------------------------------------------------------------------------------



 



  23.1.3   may be made which would result in the Trust being administered in the
United Kingdom; or     23.1.4   may be made to this Clause 23 or Clauses 5, 11,
12 or 18 of Part 1.

  23.2   The Trustees shall have power from time to time to release or to any
extent to restrict the future exercise of any powers conferred on them by this
Trust or by law notwithstanding the fiduciary nature of any such powers.     24.
  Evidence of age, etc     24.1   Beneficiary’s Change of Address Every
Beneficiary in receipt of a lump sum or an annuity or any other annual payment
under the provisions of the Plan and every person claiming to be a Beneficiary
shall notify the Trustees of every change of address and provide the Trustees
from time to time with such evidence of age identity status and survival and
such other information as they require     24.2   Information If any information
required by the Trustees in respect of or in any way connected with any
Beneficiary is not supplied or is incorrect the Trustees may make such
adjustments to any benefit payable to the beneficiary or any person claiming to
be a Beneficiary as they in their discretion think fit to ensure that the
correct benefits are paid hereunder     25.   Determination of employment

Nothing in this Declaration of Trust shall in any way restrict the right of any
of the Company any Employing Company or of its or their duly authorised servant
to determine the employment of any Member and no damages shall be recoverable
nor any amount claimed to be set-off in respect of any benefit hereunder which a
former employee alleges against the Trustees or any of those employers he has
lost by reason of the determination of his employment whether such determination
was lawful or not

 



--------------------------------------------------------------------------------



 



  26.   Third party rights

Other than in relation to the rights and powers of the UK Company set out in
Clause 8.1 of Part 1 and Clause 14.6 of Part 1 any person who is not a party to
this instrument shall have no right under the Contracts (Rights of Third
Parties) Act 1999 to enforce any term of this Declaration of Trust. This Clause
26 does not affect any right or remedy of any person which exists or is
available otherwise than pursuant to that Act. For the avoidance of doubt the UK
Company may enforce its rights pursuant to Clause 8.1 of Part 1 of this
Declaration of Trust and Clause 14.6 of Part 1 of this Declaration of Trust
pursuant to the Contracts (Rights of Third Parties) Act 1999.

  27.   Governing Law

This Declaration of Trust shall be governed by and construed in accordance with
the laws of England and Wales and both the Company and the Trustees hereby
submit to the jurisdiction of the High Court of Justice in England.

  28.   Change of Governing Law

Notwithstanding anything contained in this Declaration of Trust the Trustee may
at any time during the Trust Period declare that the powers and provisions of
the Trust shall from the date of such Declaration of Trust take effect in
accordance with the law of such other territory as shall be therein specified
and as from the date of such Declaration of Trust:

  28.1   the law of such other territory shall be the law applicable hereto and
the courts in such other territory shall be the forum for the administration
hereof but subject to the powers conferred by this Clause 28 and until any
further Declaration of Trust is made hereunder; and     28.2   subject always to
Clause 23 of Part 1 the Company (with the prior written consent of the Trustees)
shall have the power to make such amendments to the terms of this Declaration of
Trust as may be reasonably necessary in order to ensure that no provision in
this Declaration of Trust becomes illegal void or voidable under the law
applicable thereto;

PROVIDED THAT the foregoing power shall not be exercisable in any manner which
might directly or indirectly cause this Declaration of Trust under the law
applicable thereto to become illegal void or voidable.

 



--------------------------------------------------------------------------------



 



  29.   Irrevocability

This Trust is irrevocable.

  30.   Execution in counterpart

This Declaration of Trust may be executed in any number of counterparts, and by
the parties on separate counterparts, but shall not be effective until each
party has executed at least one counterpart. Each counterpart shall constitute
an original of this Declaration of Trust but all counterparts put together
constitute but one and the same instrument.

 



--------------------------------------------------------------------------------



 



PART 2 — ENTITLEMENT

1.   Eligibility for Membership       Notwithstanding the generality of this
Declaration of Trust any Employee or former Employee is eligible to be a
“Member” SAVE THAT an Employee or former Employee shall only become a “Member”
to the extent that they have a Member Retirement Account in accordance with this
Plan.   2.   Agreement with Member       The Company and the Trustees may
require each Member sign an agreement with the Company and the Trustees whereby
the Member agrees to comply with the provisions of this Declaration of Trust.
Where applicable the agreement shall be in such a form as the Company and the
Trustees prescribe.   3.   Information Required

  3.1   The Trustees have power at any time to call upon any Member or any
Beneficiary or prospective Member or Beneficiary to supply evidence of age or
health or other information which they may reasonably deem necessary for the
purposes of the Plan.     3.2   The Trustees may withhold payment of benefits
due until this information is supplied.

4.   Plan Funding       The Company or an Employing Company may from time to
time make contributions to the Plan Fund but shall be under no obligation to
make such contributions.   5.   Accumulation by Trustees       Subject to
Clauses 6 and 7 of this Part 2 of the Declaration of Trust where the Trustees
are in receipt of any amount whether paid by the Company an Employing Company or
otherwise in respect of which it has been determined that such amount should be
appropriated to a Member Retirement Account for the provision of Benefits to a
Member at and after the Member’s Relevant Date the Member shall not be entitled
to capital gains and income but the Trustees shall accumulate the same until the
Relevant Date of the Member concerned and for the purposes of this Part 2 of the
Declaration of Trust the “Appropriated Amount” shall be the capital (together
with any accretions thereon) and income held by the Trustees in such Member
Retirement Account under this Clause 5 at the Relevant Date of the Member
concerned.  

 



--------------------------------------------------------------------------------



 



6.   Provision of Benefits

  6.1   Benefits at the Relevant Date The benefits payable to or in respect of
the Member at the Relevant Date of the Member concerned shall be any Retirement
Benefits as the Trustee shall in its absolute discretion determine.     6.2  
Annuities and Lump Sums

  6.2.1   Annuities At their absolute discretion the Trustees may provide a
secured or unsecured annuity for such period (whether fixed or not) as the
Trustee at their absolute discretion shall determine.     6.2.2   Lump sums At
their absolute discretion the Trustees may provide a lump sum payment.     6.2.3
  Provision of Secured Annuities Any annuity may be secured by the purchase of
an appropriate policy or annuity contract in the name of a Member (or as the
case may be Dependant or Beneficiary) from such insurance company society or
institution which is able and willing to provide such policy or annuity contract
as the Trustees select. On the policy or annuity contract being purchased the
Trustees shall cease to have any liability in respect of the annuity so secured
and shall not be under any liability as to the payment or application of the
benefits under the policy or contract     6.2.4   Commutation Upon receipt by
the Trustees of a written request from a Member before the Relevant Date of the
Member concerned indicating that Member’s wish to commute at that date all or
any part of the value of an annuity payable under this Clause 6 the Trustees may
in their discretion commute all or part of the value of such annuity or
annuities for a lump sum and shall pay that lump sum to that Member at the
Relevant Date of the Member concerned.

  6.3   Limitation of Dependants’ Benefits No amount payable to any Beneficiary
who is a minor at the date of death of a Member shall be payable in respect of
any period after the date at which the Beneficiary attains majority or (if
later) ceases full-time education unless the Beneficiary is the Member’s spouse.

7   Provision of Death Benefits

  7.1   Payment to Beneficiaries Notwithstanding any of the preceding provisions
of this Part of the Declaration of Trust if it is shown to the satisfaction of
the Trustees that a Member has died the Trustees shall hold the Appropriated
Amount or such parts thereof as remain in their hands for the benefit of all or
such one or more exclusive of the other

 



--------------------------------------------------------------------------------



 



      or others of the Beneficiaries upon the trusts declared in Clause 7.2 of
this Part of the Declaration of Trust below PROVIDED THAT the Trustees shall not
pay any amount into the estate of the deceased Member     7.2   In respect of
any amount to be held under this sub-clause and subject always to Clause 7.3 of
this Part 2 of the Declaration of Trust:

  7.2.1   Limit on Death Benefits the Trustees shall have power at their
discretion to pay or apply the whole or any part of that sum to or for the
benefit of all or any one or more of the others or other of the Beneficiaries of
such deceased Member in such shares and proportions as the Trustees shall in
their discretion decide     7.2.2   without prejudice to the generality of the
foregoing power the Trustees shall have power to declare in respect of any such
sum or any part thereof such trust terms including such provisions for
maintenance education or advancement of or accumulation of income during a
minority and including such discretionary trusts and powers as the Trustees
shall from time to time by deed or deeds revocable or irrevocable appoint and
the Trustees shall have power to appoint as trustee of such Plan Fund any two or
more persons or a sole corporate body (whether or not that body is a trust
corporation) as the Trustees shall in their discretion decide and shall have
power in their discretion to remove any of such trustees and appoint any other
trustee in place of any trustee so removed     7.2.3   the Trustees may but
without being in any way bound to do so have regard to any documents signed by
the Member concerned expressing his wishes relating to the disposal of any sum
to be held upon the trusts declared in this Clause 7.2 and may issue forms to
Members for this purpose

  7.3   Member’s Notification Any Member may from time to time notify the
Trustees how he would wish the Trustees to exercise their discretion under
Clause 7.2 of this Part 2 of the Declaration of Trust but the Trustees shall not
be bound in any way thereby.

8   Member Leaving Service

  8.1   Leaving Service If before the Normal Retirement Date a Member ceases to
be in the Service of the Company or any Employing Company the Trustees shall
forthwith on being informed of the same and subject to Clause 8.2 and 8.3 below
provide the

 



--------------------------------------------------------------------------------



 



      Member with details of the value of the contributions made to this Plan in
relation to that Service which shall thereafter be held by the Trustees as part
of the Plan Fund.   8.2   Where the Member leaves the Service of the Company and
becomes an employee of another Employing Company which becomes the new Company
(in accordance with Clause 10 of Part 2) under the Plan Clause 8.1 of Part 1
above shall not apply and the Member shall be treated as if he had continued in
the Service of the Company.     8.3   Options available to a Departing Member A
Member may at any time on or after receiving details of the Plan Fund request
the Trustees either to hold the same towards the provision of the Appropriated
Amount in accordance with the provisions of Clauses 5, 6 and 7 of this Part 2 of
the Declaration of Trust or request the Trustees to transfer the same in
accordance with the provisions of Clause 9 of this Part 2 of the Declaration of
Trust and the Trustees may comply at their discretion with his request and if
they comply with his request the receipt of the trustees of the new plan shall
be a complete discharge to the Trustees and the Plan Fund of all liability in
respect of the Member under the Plan and the Trustees shall be under no
liability to see to the application of the amount transferred. The Member may
also exercise any statutory rights available to him

9   Transfer from the Plan       If a Member becomes a member of another scheme
for the provision of Retirement Benefits the Trustees may at their discretion
and with the written consent of the Member and the Company transfer the whole or
part of the Member’s Appropriated Amount to that other arrangement (or the
trustees or managers of it) for the benefit of the Member. On the transfer being
made the Retirement Benefits shall cease to be payable by the Trustees in
respect of the amount or amounts so transferred and the receipt of the trustees
of the new scheme shall be a complete discharge to the Trustees and the Trustees
shall be under no liability to see to the application of the amount transferred
  10   New Company       An Employing Company may with the consent of the
Trustees and the Company agree to become the Company. There shall be only one
Company at any one time in relation to this Plan.   11   Termination of Plan    
  Termination events The Plan shall be wound up on the first to happen of any of
the following events:

 



--------------------------------------------------------------------------------



 



  11.1   Failure of objects if the Trustees are of the opinion that the Plan or
its administration cannot conveniently be carried on;     11.2   Payment of
Retirement Benefits on the provision by the Trustees of the benefits under
Clauses 6 and 7 of this Part 2 of the Declaration of Trust so that either:

  11.2.1   no part of any Appropriated Amount remains in the Trustee’s hands; or
    11.2.2   all or part of any Appropriated Amount remains in the Trustee’s
hands but there are no remaining Beneficiaries to whom the benefits can be paid
or provided under Clauses 6 or 7 of this Part 2 of the Declaration of Trust.

  11.3   Transfer from the Plan if the Trustees exercise their power to transfer
the whole of all the Members’ Appropriated Amounts under Clause 9 of this Part 2
of the Declaration of Trust     11.4   Dissolution or Liquidation of Company if
the Company for the time being of the Plan has been dissolved or liquidated and
no other Company has been appointed under Clause 10 of this Part 2 of the
Declaration of Trust ;     11.5   Final Dissolution Date on attainment of the
Final Dissolution Date

12   Winding up       On the winding up of the Plan the Plan Fund will be
applied in accordance with this Declaration of Trust as the Trustees may in
their absolute discretion think fit PROVIDED THAT no benefit shall be payable to
any Member prior to his attainment of age 55 except on grounds of any Member’s
Incapacity   13   Missing Beneficiary       Cancellation of Entitlement If the
Trustees are unable to locate any Beneficiary after making such enquiries as the
Trustees consider to be appropriate the Trustees may cancel all the rights of
that person to participate under this Plan (whether 6 years have expired from
the date when the benefit becomes payable or not). The Trustees shall hold the
Plan Fund or any part thereof to which that Beneficiary would have been entitled
for the benefit of any individual who is shown to the satisfaction of the
Trustees to be a spouse or issue of any such Beneficiary or to be wholly or in
part financially dependent upon that person at such times and in such
proportions as the Trustees shall in their discretion decide.

 



--------------------------------------------------------------------------------



 



14   Notices       Any notice which under the Plan is required to be given to or
served upon the Trustees or upon an Employing Company shall be deemed to be
sufficiently given or served if in writing and either delivered by hand or sent
to the Trustees or the Employing Company as the case may be by pre-paid first
class post under cover addressed:

  (a)   in the case of the Trustees to the last known address of the Trustees or
(if there are more than one) to the first named trustee and     (b)   in the
case of an Employing Company to their registered office for the time being

    Any notice to a Member or other person in receipt of a pension or annuity or
entitled to any other benefit under the Plan or entitled to receive information
by operation of legislation may be given by sending the same through the post in
a letter addressed to him at his last known place of abode and any notice so
sent shall be deemed to be served on the second day following that on which it
is posted. A Member and any annuitant shall give notice in writing to the
Trustees of his place of residence at the time he becomes a Member or entitled
to an annuity out of the Plan and thereafter shall give immediate notice of any
change of residence

 



--------------------------------------------------------------------------------



 



PART 3 — DEFINITIONS AND INTERPRETATION
In this Plan unless the context otherwise requires the following expressions
have the following meanings respectively:-

(a)   “Appropriated Amount” means the amount defined as such in Clause 5 of
Part 2 of this Declaration of Trust;   (b)   “the Beneficiaries” means:

  (i)   every Employee and former Employee; and     (ii)   the Members of the
Family of every Employee and former Employee;

    and “Beneficiary” has a corresponding meaning SAVE THAT:

  (i)   for so long as a person is resident in Guernsey for tax purposes that
person is hereby excluded from qualification as a Beneficiary under this Trust;
    (ii)   for so long as a person is resident in (or a citizen of) the United
States of America for tax purposes that person is hereby excluded from
qualification as a Beneficiary under this Trust; and     (iii)   in respect of
each individual Member, the class of Beneficiaries relating to that Member shall
be closed at the date of that Member’s death except that it shall include any
persons then conceived who if they had been born before the date of the Member’s
death would have fallen within the class of Beneficiaries;

(c)   “Charity” means any trust, company, foundation, institution or other
organisation established exclusively for charitable purposes in accordance with
Section 506(1) Income and Corporation Taxes Act 1988 notwithstanding that such
trust, company, foundation or other organisation may be established and
administered under the laws of a jurisdiction other than that of the Proper Law
of this Trust;   (d)   “Dependant” means in relation to an Employee or former
Employee anyone who is financially dependent upon that individual including
anyone who shares living expenses with or receives financial support from the
individual and whose standard of living would be adversely affected by the loss
of the individual’s contribution or support. The decision of the Trustee as to
whether someone is a Dependant shall be final;

 



--------------------------------------------------------------------------------



 



(e)   “Employee” means an individual employed by an Employing Company carrying
on a trade, profession or undertaking (including an individual employed as
office holder);   (f)   “Employer Social Security Liability” means a liability
of any Employing Company to pay social security (including, but not limited to
secondary Class 1 and Class 1A National Insurance Contributions) in respect of
any Employee or former Employee of an Employing Company;   (g)   “Employing
Company” means the Company, the Company’s subsidiary or holding company or a
subsidiary of the Company’s holding company (where “subsidiary” and “holding
company” shall have the meaning attributed by the Companies Act 2006);   (h)  
"Final Dissolution Date” means the day immediately preceding the end of the
Trust Period;   (i)   “Incapacity” means such physical or mental deterioration
which is bad enough to prevent the Member from following his normal employment
or which seriously impairs his earning capacity;   (j)   “Investment Manager”
means an investment manager appointed by the Trustee in accordance with this
Declaration of Trust;   (k)   “Member” means any Employee or former Employee for
whom the Trustee holds part of the Plan Fund as a Member Retirement Account in
accordance with the terms of the Plan;   (l)   “Members of the Family” means, in
respect to an Employee or former Employee, his or her:

  (i)   spouse;     (ii)   civil partner;     (iii)   widow or widower;     (iv)
  brothers and sisters;     (v)   children stepchildren grandchildren and
remoter issue;     (vi)   parents and grandparents;     (vii)   aunts uncles
nephews and nieces and all other children stepchildren grandchildren and remoter
issue of his or her grandparents; and     (viii)   Dependants;

 



--------------------------------------------------------------------------------



 



(m)   “Member Retirement Account” in relation to a Member means the amount(s)
appropriated to that Member in accordance with Clause 5 of Part 2 of this
Declaration of Trust, including accretions thereto and income thereon and which
shall be notionally allocated to a separate account within the Plan Fund in
order that its value for the purposes of the Plan can be readily ascertained.  
(n)   “Nominee” means any nominee or nominees as the Trustee shall direct;   (o)
  “Normal Retirement Date” means in relation to a Member the date of attainment
of age 55 or such other age where provided under the statute of the country of
residence of an Employing Company;   (p)   “Pension” means a pension falling
within the meaning of Section 574 of the Income Tax (Earnings and Pensions) Act
2003;   (q)   “Plan” means the retirement benefits scheme established by this
Declaration of Trust;   (r)   “the Plan Fund” means the said sum of £100, all
property at any time added thereto by way of further settlement, accumulation of
income lawfully made, capital accretion or otherwise and all property from time
to time representing such money, property accumulation and accretions;   (s)  
“Relevant Date” shall, in relation to a Member, mean the date on which the
Trustee receives notice in writing from that Member informing the Trustee of the
Member’s wish for benefits to be paid following the earlier of:

  (i)   the Normal Retirement Date;     (ii)   the date on which the Member
retires (at any age) by reason of Incapacity;     (iii)   the date on which the
Member dies;

    PROVIDED THAT the Relevant Date shall not be later than the date on which
the Member attains the age of seventy-five (75);   (t)   “Relevant Employer
Social Security Liability” means any Employer Social Security Liability incurred
by any Employing Company arising in connection with any amounts paid or
otherwise provided by the Employing Company (in making any contribution to the
Plan Fund) or by the Trustee or otherwise provided out of the Trust;

 



--------------------------------------------------------------------------------



 



(u)   “Retirement Benefits” means any means any Pension or lump sum, gratuity or
other benefit falling within Section 393B Income Tax (Earnings and Pensions) Act
2003 provided under the terms of the Plan;   (v)   “Service” means the
performance of employment duties under a contract of employment made between a
Member and an Employing Company;   (w)   “the Trustees” means the Original
Trustees or other trustees or trustee for the time being of the Trust;   (x)  
“the Trust Period” means the shorter of the period of one hundred and twenty
five (125) years beginning with the date of this Declaration of Trust (which
number of years shall be the perpetuity period applicable hereto) and the period
so beginning and ending on such date as the Trustee shall by instrument specify
(not being a date earlier than the date of execution of such instrument);   (y)
  “the Trust” means the trust constituted by this Declaration of Trust;   (z)  
“Trust Tax Liability” means a liability on the part of the Trustee to account
for Inheritance Tax arising under section 64 Inheritance Tax Act 1984 or section
65 Inheritance Tax Act 1984;   (aa)   “UK Company” means TRW Limited (Company
Number 00872948) whose registered office is at Stratford Road, Solihull, B90 4AX
  (bb)   for the purposes of this Declaration of Trust, section 286 Taxation of
Chargeable Gains Act 1992 shall apply for the purposes of determining whether
one person is connected with another person;   (cc)   headings are inserted for
convenience only and do not affect the interpretation of any Clause;   (dd)   a
reference to a Clause is a reference to a Clause of this Declaration of Trust;  
(ee)   a reference to a statute or statutory provision includes a reference

  (i)   to that statute or provision as from time to time consolidated,
modified, re-enacted or replaced by any statute or statutory provision     (ii)
  to any repealed statute or statutory provision which it re-enacts (with or
without modification); and     (iii)   to any subordinate legislation made under
it;

 



--------------------------------------------------------------------------------



 



(ff)   words in the singular include the plural, and vice versa; and   (gg)   a
reference to the masculine shall be treated as a reference to the feminine, and
vice versa.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF the duly authorised representatives of the Company and the
Trustee has signed this Declaration of Trust the day and year first before
written
Signed by
for and on behalf of
TRW Automotive Inc.

            /s/ Peter R. Rapin       Authorised Signatory        /s/ Steven M.
Kiwicz       Authorised Signatory           

Signed by
for and on behalf of
Barclays Wealth Trustees (Guernsey) Limited

                  /s/       Authorised Signatory        /s/       Authorised
Signatory           

 